                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 BORIS BORETSKY,                                            Civil Action No. 09-771 (FLW)

                 Petitioner,
                                                             MEMORANDUM OPINION
         v.

 BRUCE DAVIS, et al.,

                 Respondents.



       This matter has been opened to the Court by Petitioner Boris Boretsky’s (“Petitioner”)

filing of a second motion to relief pursuant to Fed. R. Civ. P. 60(b)(6), and two motions to clarify

and supplement the record. (ECF Nos. 49-51.) For the reasons explained in this Memorandum

Opinion, the Court denies the motions for relief and denies a certificate of appealability.

       The Court recounts only the facts necessary to resolve Petitioner’s motions for relief.

Petitioner was tried before a jury and convicted of the first-degree murder (and related offenses)

of his wife and sentenced to life imprisonment without the possibility of parole. See State v.

Boretsky, 2016 WL 6440631, at *1-2 (N.J. Sup. Ct. App. Div. Nov. 1, 2016). After the

conclusion of direct review in state court, but prior to submitting his first state court post-

conviction relief petition (“PCR”), Petitioner submitted a petition for writ of habeas corpus in the

United States District Court on February 10, 2009; it was captioned Boretsky v. Ricci, 3-09-cv-

00771 and assigned to the undersigned. On February 25, 2009, the Court advised Petitioner of

his rights pursuant to Mason v. Meyers, 208 F.3d 414 (3d Cir. 2000), explaining the

consequences of filing such a Petition under the Antiterrorism Effective Death Penalty Act

(“AEDPA”) and giving him an opportunity to file one all-inclusive § 2254 petition. (ECF No.



                                                   1
2.) By letter dated March 2, 2009, Petitioner informed the Court that he wished to have his

Petition ruled on “as is[.]” (ECF No. 4.)

       On April 18, 2011, Petitioner filed his first state PCR in New Jersey Superior Court.

(ECF No. 40-2.) On April 18, 2011, Petitioner also submitted a motion to stay the then-pending

habeas corpus petition while pursuing the state PCR. (ECF No. 21.) On August 15, 2011, this

Court denied the motion to stay without prejudice to the filing of a properly supported motion to

amend the habeas petition. 1 (ECF No. 22.) On August 25, 2011, Petitioner filed a motion to

amend and an amended verified petition to add seven ineffective assistance of counsel claims

presented in his first state petition for post-conviction relief filed in the New Jersey Superior

Court on April 18, 2011, and to stay the § 2254 Petition. (ECF Nos. 24, 24-5).

       By Opinion and Order dated February 29, 2012, the Court rejected Petitioner’s arguments

for equitable tolling, denied the motion to amend (and for a stay) as untimely, dismissed the

Petition on the merits, and denied a certificate of appealability (“COA”). (ECF Nos. 27-28.) On

March 5, 2012, Petitioner sought reconsideration of the Court’s denial of his motion to amend

and the dismissal of his habeas petition. (ECF No. 31.) On March 6, 2012, Petitioner submitted

his notice of appeal. (ECF No. 29.) The Court denied the motion for reconsideration on March

20, 2012. (ECF No. 33.)

       On October 18, 2012, the Third Circuit denied a COA, finding that reasonable jurists

would not debate the District Court’s dismissal of the fourteen claims enumerated in habeas


1
 This Court’s Opinion noted that, because Boretsky’s § 2254 Petition did not include the
ineffective assistance of counsel claims, a stay would be of no use to Petitioner unless he first
amended his § 2254 Petition to include the ineffective assistance of counsel claims. Moreover,
since the one-year statute of limitations, see 28 U.S.C. § 2254(d)(1)(A), expired on February 15,
2010, in the absence of equitable tolling, the Petition could not be amended because the new
claims would be time barred. See 28 U.S.C. §52244(d)(1)(A). (ECF No. 22.)


                                                  2
petition. The Third Circuit further determined that Petitioner failed to demonstrate that jurists of

reason would debate the District Court’s denial of his motion for reconsideration or the denial of

his requests to amend his petition and stay his proceedings pending the resolution of his post-

conviction proceedings. (See ECF No. 37.)

       On June 27, 2014, the trial court denied petitioner’s state court PCR without an

evidentiary hearing . (ECF No. 40-11.) Petitioner appealed this judgment, and on November 1,

2016, the Superior Court, Appellate Division affirmed. (ECF No. 40-12.) On May 2, 2017, the

New Jersey Supreme Court denied certification. (ECF No. 40-13.)

       On April 5, 2019, Petitioner submitted his first “Motion to Reopen Judgment and for

Relief Pursuant to Fed. R. Civ. P. 60(b)(6)” (ECF No. 38), and, on May 23, 2019, Petitioner

submitted “Motion for Leave to File a Supplemental Letter Brief and Appendix[.]” 2

(ECF No. 39.) Respondents submitted opposition on June 27, 2019. (ECF No. 40.) Petitioner

did not submit a reply. The Court denied the First Rule 60(b) motion on November 13, 2019.

(ECF Nos. 43-44.)

       Petitioner filed his second Rule 60(b) motion on October 29, 2020. (ECF No. 47.) His

second Rule 60(b) motion was followed by two motions seeking to clarify and supplement the

record. (ECF Nos. 50-51.) Petitioner has also written to inquire whether why the State has not

responded to his filings. (See ECF Nos. 52-55.)


2
  This letter brief notes that it is “In support of and Motion for Remand to the District Court for
Evidentiary Hearing to Determine Movant’s eligibility to File a Second Petition for Habeas
Relief.” This “letter brief” is captioned in the “United States Court of Appeals for the Third
Circuit,” but is not filed in connection with any of Petitioner’s cases filed on the electronic
docket of the Third Circuit Court of Appeals. Petitioner did, however, file a successive petition
under 28 U.S.C. § 2244, seeking an Order requiring the Prosecutor’s Office to produce evidence
that would enable Petitioner to prove his actual innocence claim. (In re: Boris Boretsky, 17-3776
(3d Cir.). Petitioner’s requests were denied by the Third Circuit Court of Appeals on February
20, 2019. (See id.)

                                                  3
       “Rule 60(b) allows a party to seek relief from a final judgment, and request reopening of

his case, under a limited set of circumstances including fraud, mistake, and newly discovered

evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). Rule 60(b)(6), the particular

provision on which Petitioner relies, permits reopening when the movant shows “any ... reason

justifying relief from the operation of the judgment” other than the more specific circumstances

set out in Rules 60(b)(1)-(5). Id. at 528–29. A motion filed under Rule 60(b)(6) must

demonstrate “extraordinary circumstances” that would justify “the reopening of a final

judgment.” Id. at 535 (quotation omitted).

       Motions for relief from a final judgment brought pursuant to Rule 60(b) must also be

filed within a “reasonable time” of the entry of the original judgment. Fed. R. Civ. P. 60(c).

What is reasonable in a given case depends on the circumstances of that case, and a

determination of reasonableness rests on factors such as “finality, the reason for delay, the

practical ability of the litigant to learn of the grounds relied upon earlier, and potential prejudice

to other parties.” See In Re Diet Drugs(Phentermine/Fenfluramine/Dexfenfluramine) Product

Liability Litigation), 383 F. App’x 242, 246 (3d Cir. 2010). Indeed, Rule 60 motions based on

fraud, mistake, or newly discovered evidence must be filed within a year of the entry of

judgment, and the Third Circuit has found that a delay as short as a year can be sufficient to

render the filing of a Rule 60 motion untimely where the interests of finality and the potential for

prejudice so warrant. See Fed. R. Civ. P. 60(c)(1); In Re Diet Drugs, 383 F. App’x at 246.

       Although it is not a model of clarity, Petitioner’s second Rule 60(b) motion appears to

ask the Court to permit him to reopen this matter and amend his Petition to allow him to assert an

new IAC claim based on his trial counsel’s decision to move to suppress certain animations

offered by the state, which were based an autopsy report created by the medical examiner, rather



                                                   4
than hiring an expert to refute the animations at trial. Petitioner asserts that his trial counsel had

a conflict of interest and failed to hire an expert to refute the animations in order to shield his

illegal fee arrangement, 3 and Petitioner further claims that these facts did not come to light until

approximately December 6, 2011, when his PCR counsel reviewed an allegedly unlawful release

executed by Petitioner’s trial counsel and Petitioner’s business partners. See Generally ECF No.

49-2. Petitioner characterizes his discovery of these facts as “extraordinary circumstances”

sufficient for equitable tolling and for relief under Rule 60(b)(6). ECF No. 49-2, 21-29.

       Here, Petitioner’s habeas petition was denied on February 29, 2012 (ECF Nos. 27-28),

and his motion for reconsideration of the Court’s decision denying his motion to amend and stay

the petition was denied on March 20, 2012. (ECF Nos. 33-34.) Petitioner filed his first Rule

60(b) motion on April 10, 2019, approximately seven years after this matter was adjudicated.

The Court finds that the seven-year delay in bringing his Rule 60(b) is not reasonable,

particularly given that the factual basis for his motion has been known to him since December 6,

2011. As such, the Court denies the second Rule 60(b) motion as untimely.

       Even if Petitioner’s second Rule 60(b) motion were timely, the relief he seeks amounts to

an unauthorized second or successive petition pursuant to Gonzalez v. Crosby, 545 U.S. 524,

531–32 (2005). There, the Supreme Court analyzed when a motion couched in terms of Rule

60(b) was in reality a second or successive § 2254 habeas petition subject to the requirements of




3
  On appeal of the denial of his PCR, Petitioner argued that his trial counsel had a conflict of
interest resulting from the manner in which his fees were to be paid. He contended that trial
counsel did not adequately cross-examine certain witnesses for fear the conflict would be
exposed. Boretsky, 2016 WL 6440631, at *3-4. It does not appear that Petitioner asserted an
IAC claim that his counsel also failed to hire an animations expert to shield his conflict of
interest and illegal fee arrangement.

                                                   5
28 U.S.C. § 2244(b). 4 Gonzalez makes clear that where a Rule 60 motion seeks to vindicate a

new claim, it is a successive petition. 545 U.S. at 530–32. “Claim” for purposes of the analysis

(as used in § 2244(b)) is defined as “an asserted federal basis for relief from a state court’s

judgment of conviction.” 545 U.S. at 530. As explained by the Supreme Court:

               Using Rule 60(b) to present new claims for relief from a state
               court’s judgment of conviction-even claims couched in the
               language of a true Rule 60(b) motion-circumvents AEDPA’s
               requirement that a new claim be dismissed unless it relies on either
               a new rule of constitutional law or newly discovered facts
               [showing a high probability of actual innocence]. § 2244(b)(2).
               The same is true of a Rule 60(b)(2) motion presenting new
               evidence in support of a claim already litigated: Even assuming
               that reliance on a new factual predicate causes that motion to
               escape § 2244(b)(1)’s prohibition of claims “presented in a prior
               application,” § 2244(b)(2)(B) requires a more convincing factual
               showing than does Rule 60(b). Likewise, a Rule 60(b) motion
               based on a purported change in the substantive law governing the
               claim could be used to circumvent § 2244(b)(2)(A)’s dictate that
               the only new law on which a successive petition may rely is “a
               new rule of constitutional law, made retroactive to cases on
               collateral review by the Supreme Court, that was previously
               unavailable.” In addition to the substantive conflict with AEDPA
               standards, in each of these three examples use of Rule 60(b) would
               impermissibly circumvent the requirement that a successive habeas
               petition be precertified by the court of appeals as falling within an
               exception to the successive-petition bar. § 2244(b)(3).
Gonzalez, 545 U.S. 524, 531–32. In contrast, a 60(b) motion that merely challenges “a district

court’s failure to reach the merits of a petition based on the statute of limitations does not



4
  The relevant provisions of the AEDPA-amended habeas statutes, 28 U.S.C. §§ 2244(b)(1)-(3),
impose three requirements on second or successive habeas petitions: First, any claim that has
already been adjudicated in a previous petition must be dismissed. § 2244(b)(1). Second, any
claim that has not already been adjudicated must be dismissed unless it relies on either a new and
retroactive rule of constitutional law or new facts showing a high probability of actual innocence.
§ 2244(b)(2). Third, before the district court may accept a successive petition for filing, the court
of appeals must determine that it presents a claim not previously raised that is sufficient to meet
§ 2244(b)(2)’s new-rule or actual-innocence provisions. § 2244(b)(3). Thus if, Petitioner’s
motion is a second or successive petition, he must first obtain permission from the Court of
Appeals before filing it here.

                                                  6
constitute a second or successive habeas petition” and is thus not subject to dismissal as second

or successive. See United States v. Andrews, 463 F. App’x 169, 171–72 (3d Cir. 2012); see also

Gonzalez, 545 U.S. 524, 532 (explaining “Petitioner’s motion in the present case, which alleges

that the federal courts misapplied the federal statute of limitations set out in § 2244(d)” did not

amount to a successive petition).

        In his second 60(b) motion, Petitioner seeks to have the Court adjudicate at least one new

IAC claim—that his trial counsel had a conflict of interest and engaged in ineffective assistance

when he failed to hire an animations expert. This claim was not included in his original or

proposed amended Petitions and is a new claim over which this Court does not have jurisdiction.

See Gonzalez, 545 U.S. at 530-32. In his motions to clarify and supplement the record (ECF

Nos. 50-51), Petitioner asserts that his trial counsel’s execution of the illegal release prior to trial

amounted to attorney abandonment, and as a consequence, Petitioner’s conviction should be

vacated in favor of a new trial. This argument also seeks to vindicate a new habeas claim over

which the Court lacks jurisdiction under Gonzalez. Petitioner couches his trial counsel’s alleged

misconduct as “extraordinary circumstances” sufficient to warrant equitable tolling and the

reopening of this matter. Petitioner, however, overlooks the fact that the adjudication of these

new claims would be an impermissible end run around the AEDPA’s limitations on second or

successive petitions. 5


5
 Moreover, these facts do not provide a basis for equitable tolling of an untimely habeas claim.
Rather, under § 2244(d)(1)(D), a habeas claim does not accrue until the factual predicate could
be discovered through reasonable diligence. Pursuant to 28 U.S.C. § 2241(d)(1), “[t]he [one-
year AEDPA] limitation period shall run from the latest of—
                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;
                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws of
                                                   7
       To bring new habeas claim, Petitioner must first seek and receive permission from the

Third Circuit Court of Appeals. Here, Petitioner has not received permission from the Third

Circuit Court of Appeals, and the Third Circuit already denied a similar request by Petitioner to

file a second or successive petition, finding that his allegations did not rely on a new rule of

constitutional law or demonstrate his actual innocence. This Court likewise declines to transfer

this action to the Third Circuit for the same reasons. 6

       For the reasons explained in this Memorandum and Order, the Court denies Petitioner’s

second Rule 60(b) motion as untimely and as an unauthorized second or successive petition. The

Court also denies Petitioner’s motions to clarify and supplement the record. ECF Nos. 50-51.

Because reasonable jurists would not debate that the Rule 60(b) is untimely and would likewise

not debate that Petitioner is attempting to vindicate a “new claim” over which the Court lacks

jurisdiction, the Court also denies a certificate of appealability (“COA”). Finally, the Court


               the United States is removed, if the applicant was prevented from
               filing by such State action;
               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or
               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.
Id. (emphasis added). “[T]he statute of limitations set out in § 2244(d)(1) should be applied on a
claim-by-claim basis.” Fielder v. Varner, 379 F.3d 113, 118 (3d Cir. 2004). Thus, Petitioner’s
IAC claim about his attorney’s failure to retain an animations expert in order to hide his unlawful
financial dealings with Petitioner’s business partners potentially did not accrue until
approximately December 6, 2011, assuming Petitioner could not have reasonably discovered
these facts earlier. See § 2244(d)(1)(D). This claim is still barred, however, under Gonzalez as a
new claim, unless and until Petitioner receives permission from the Third Circuit to file a
successive petition.
6
 Although the Court declines to transfer the motion to the Third Circuit, nothing in this
Memorandum Opinion prevents Petitioner from filing a request to file a second or successive
petition with the Third Circuit.
                                                  8
hereby notifies Petitioner that it does not intend to accept any further Rule 60(b) motions on the

issue of his trial counsel’s alleged conflict of interest and resulting claims of ineffective

assistance, and will provide Petitioner with 30 days to respond prior to entering a preclusion

order. An appropriate Order follows.



       Dated: 5/12/2021



                                                               /s/ Freda L. Wolfson
                                                               Freda L. Wolfson
                                                               U.S. Chief District Judge




                                                   9
